BUSSEY, Judge.
This is an original proceeding in which petitioner seeks his release from confinement in the State Penitentiary at McAlester, where he is currently incarcerated by virtue of a judgment and sentence rendered against him in the District Court of Lincoln County on the 27th day of September, 1967.
Petitioner alleges that he was held without bond and without counsel prior to his arraignment before a magistrate, but he does not allege whether he had a preliminary hearing, a trial, or whether he was represented at the time of his trial or plea of guilty by counsel. Petitioner does not allege whether any attempt was made to *206appeal his conviction and has not set forth sufficient grounds or facts to grant the relief prayed for.
In the Response and Demurrer filed out of time by the State, it affirmatively appears that the petitioner waived extradition from the State of Montana to the State of Oklahoma and that he was represented by counsel when he waived preliminary hearing and entered a plea of guilty and was sentenced by the court.
We are therefore of the opinion that this application is wholly without merit and the relief prayed for should be, and the same is hereby, denied. Writ denied.
NIX, P. J., and BRETT, J., concur.